Citation Nr: 0841377	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  94-05 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Entitlement to service connection for calluses of the 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The veteran provided testimony at a hearing before personnel 
at the RO in April 1992, and before a Veterans Law Judge 
(VLJ) of the Board in April 1996.  Transcripts of both 
hearings have been associated with the veteran's VA claims 
folder.  However, the VLJ who conducted the April 1996 
hearing is no longer employed at the Board.  Pursuant to 38 
C.F.R. § 20.707, the Board Member who conducts a hearing 
shall participate in the final determination of the claim. 
Accordingly, correspondence was sent to veteran in July 2008 
inquiring whether he desired a new hearing.  The 
correspondence informed him, in pertinent part, that if no 
response was received within 30 days, the Board would assume 
he did not desire a new hearing and would proceed with 
adjudication of his appeal.  No response was received from 
the veteran in regard to this correspondence.  Therefore, the 
Board will proceed with adjudication of his appeal.

As the procedural history of this matter is rather 
convoluted, the Board will undertake the following discussion 
so as to elucidate the issues currently in appellate status.

A September 1996 Board decision denied service connection for 
a low back disability, dismissed the veteran's claim of clear 
and unmistakable error in the Board's October 1983 decision 
denying service connection for a bilateral foot 


disability, and found that new and material evidence had not 
been presented to reopen the claims of entitlement to service 
connection for a bilateral foot disability and entitlement to 
service connection for residuals of a right ankle injury.  
The issue of entitlement to service connection for 
blepharitis and conjunctivitis was remanded to the RO in 
order to afford the veteran a special VA ophthalmologic 
examination.  The issue of entitlement to service connection 
for migraine headaches was remanded in order that the RO 
review the timeliness of the veteran's appeal.  The veteran 
appealed this decision and in September 1999 the United 
States Court of Appeals for Veterans Claims (Court) vacated 
and remanded this decision.

An October 1999 Board decision denied the veteran's claim of 
entitlement to service connection for residuals of an in-
service eye injury, claimed as chronic blepharitis and/or 
conjunctivitis, and again remanded the issue of entitlement 
to service connection for migraine headaches to the RO in 
order that the question of timeliness of the appeal be 
considered.  The veteran appealed this decision and in April 
2001 the Court vacated the decision to the extent that it 
denied the veteran's claim for service connection for 
residuals of an in-service eye injury, claimed as chronic 
blepharitis and/or conjunctivitis.

It is noted that, the October 1999 Board decision directed 
that the RO consider the question of the timeliness of the 
veteran's appeal of the denial of service connection for 
migraine headaches, provide the veteran a statement of the 
case (SOC), and afford him a reasonable opportunity to 
respond thereto.  Pursuant to this, the RO issued an SOC in 
November 1999, in which it was determined that the veteran 
failed to submit a substantive appeal on the issue of service 
connection for migraine headaches in a timely manner.

In a series of decisions dated March 28, 2001, the Board 
determined, inter alia, that the veteran's appeal from the 
RO's August 1981 denial of service connection for calluses of 
the feet had not been the subject of a final decision by the 
Board and that, therefore, the appeal was still pending.  The 
matter was remanded to the RO for further development.  The 
Board vacated that portion of the October 1983 Board decision 
that denied service connection for bilateral foot disability, 
other than 


calluses, as it was determined that this issue had never been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Accordingly, the issue of entitlement to service connection 
for a bilateral foot disability, other than calluses of the 
feet, is not in appellate status.  Another decision 
dismissed, without prejudice to refiling, the motion for 
revision of that portion of the October 1983 Board decision 
that denied the claim for an increased rating for the 
residuals of a linear scar, right upper eyelid.  Yet another 
decision denied the veteran's claim of clear and unmistakable 
error in the August 1981 rating decision denying entitlement 
to service connection for muscle spasms, seizures, and a 
bilateral ankle disorder.  That decision also reopened the 
veteran's claim of entitlement to service connection for a 
right ankle disorder.  The issues of service connection for a 
low back disability and service connection for a right ankle 
disorder were remanded to the RO for further development.

The veteran appealed the March 2001 Board decisions that 
found no clear and unmistakable error in the October 1983 
Board decision that denied an increased rating for residuals 
of a linear scar, right upper eyelid, and found no clear and 
unmistakable error in an August 1981 rating decision that 
denied service connection for muscle spasms, seizures, and a 
bilateral ankle disorder.  In January 2004, the Court 
affirmed the March 2001 Board decision that found no clear 
and unmistakable error in the October 1983 Board decision and 
affirmed the March 2001 Board decision that found no clear 
and unmistakable error in the August 1981 rating decision.  
In April 2004, the veteran filed a motion for 
reconsideration, panel review, or full-Court consideration 
regarding the January 2004 single-judge order.  In July 2004, 
the Court ordered the January 2004 single-judge order 
withdrawn and granted the veteran's motion for 
reconsideration.  The July 2004 Court Order then dismissed 
for lack of jurisdiction the appeal of the March 2001 Board 
decision that determined that the veteran failed to properly 
allege clear and unmistakable error in the October 1983 Board 
decision and affirmed the March 2001 Board decision that 
found no clear and unmistakable error in the August 1981 
rating decision.

In November 2006, the Board denied the veteran's claim of 
service connection for residuals of an in-service eye injury, 
claimed as chronic blepharitis and/or 


conjunctivitis; found that a timely substantive appeal was 
not filed regarding the October 1992 rating decision's denial 
of service connection for migraine headaches; and once again 
remanded the issues of service connection for a low back 
disorder, right ankle disorder, and calluses of the feet to 
ensure compliance with the Veterans Claims Assistance Act of 
2000 (VCAA) and readjudication of these issues in light 
thereof.

The record indicates that the veteran initiated an appeal of 
the November 2006 Board decision to the Court, presumably on 
the eye and timely appeal claims.  However, nothing in the 
documents assembled for the Board's review reflects that the 
Court has promulgated a decision regarding such an appeal.  
Therefore, the only issues before the Board are entitlement 
to service connection for a low back disorder, a right ankle 
disorder, and calluses of the feet.

The Board finds that the remand directives in this case have 
been completed to the extent permitted by the cooperation of 
the veteran.  Accordingly, a new remand is not required in 
order to comply with the holding of Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed to the extent permitted by the cooperation of the 
veteran.

2.  The preponderance of the medical and other evidence of 
record is against a finding that the veteran's current 
disabilities of the low back and right ankle were incurred in 
or aggravated by his period of active service.

3.  The veteran's calluses of the feet were noted at the time 
of his entry into active service, and were not aggravated 
therein.


CONCLUSIONS OF LAW

1.  The veteran's low back disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.326, 3.655 (2008).

2.  The veteran's right ankle disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.326, 3.3655 (2008).

3.  The veteran's pre-existing calluses of the feet were not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.306, 3.326, 3.655 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the VCAA, 
VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Court has held that adequate VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  However, because the VCAA was 
enacted in November 2000, subsequent to the rating decision 
that is the subject of this appeal, it was impossible to 
provide notice of the VCAA before the initial adjudication of 
this issue.  VA's General Counsel has held that the failure 
to do so under such circumstances does 


not constitute error.  See VAOGCPREC 7-2004.  The Board 
further notes that, in such circumstances, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has indicated that this timing defect can be remedied by a 
fully compliant VCAA notice issued prior to a readjudication 
of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, the veteran was sent VCAA-compliant notification 
regarding the current appellate claims by a letter dated in 
November 2006, followed by readjudication of these claims via 
a January 2008 Supplemental SOC.  In pertinent part, the 
veteran was informed of what was necessary to substantiate 
his claims, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the appellant to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  
Further, this letter contained the specific information 
regarding disability rating(s) and effective date(s) outlined 
by the Court's holding in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

 (The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the appellant was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the appellant has been 
satisfied in this case.  All available relevant medical 
records pertinent to the issues on appeal are in the claims 
folder.  The veteran has had the opportunity to present 
evidence and argument in support of his claim, to include at 
April 1992 and April 1996 hearings.  Nothing reflects he has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  Moreover, the record reflects he 
was scheduled for a VA medical examination regarding this 
case in December 2002, but failed to report without good 
cause.  In fact, the veteran's accredited representative 
acknowledged this finding in an April 2008 statement, and did 
not contest the fact that the veteran did not have good cause 
for his failure to report for the examination.

Under the law, individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  38 C.F.R. § 3.326(a).  The provisions of 38 
C.F.R. § 3.655 address the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails to 
report for such examination, action shall be taken.  At (b) 
it is provided that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

In view of the foregoing, the Board concludes that VA has 
fulfilled the duty to assist in this case to the extent 
permitted by the cooperation of the veteran.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist is 
not a "one-way street." If the veteran wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.).

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in the examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  VA must show clear and unmistakable 
evidence of both a pre-existing condition and a lack of in-
service aggravation of that condition to overcome the 
presumption of soundness for wartime service under section 
1111.  Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 
2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Only competent medical evidence can adequately 
address the medical question of whether or not a pre-existing 
disability has been aggravated by events occurring during 
service.  
Crowe v. Brown, 7 Vet. App. 238 (1994).  Aggravation of a 
pre-existing disability thus requires competent medical 
evidence that the disability underwent a permanent increase 
in service of the severity of the underlying pathology of the 
condition, as opposed to a temporary exacerbation or 
intermittent flare-up of the associated symptoms due to the 
increased physical demands and activity generally experienced 
in service.  38 C.F.R. § 3.306; Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

Initially, the Board observes that as the veteran's current 
claim of service connection for a right ankle disorder is a 
reopened claim, it must be denied as a matter of law pursuant 
to 38 C.F.R. § 3.655 based upon his failure to report for the 
scheduled examination in December 2002.  Moreover, even if 
the Board were to adjudicate the claim based upon the 
evidence of record, it would still be denied.  See Holbrook 
v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).

In regard to the low back and right ankle claims, the Board 
observes that there is no indication that either disability 
pre-existed service.  Further, the veteran's service 
treatment records reflect in-service complaints for both 
disabilities.  For example, records dated in November 1979 
reflect he complained of pain in the back following prolonged 
heavy lifting.  A possible pulled muscle was diagnosed. 
Similarly, records dated in June and August 1980 reflect 
complaints of right ankle pain, which were attributed to pes 
planus.  Moreover, the competent medical evidence indicates 
the veteran currently has disabilities of the low back and 
right ankle.

Despite the foregoing, the Board finds that the preponderance 
of the medical and other evidence of record is against a 
finding that the veteran's current disabilities of the low 
back and right ankle were incurred in or aggravated by his 
period of active service.  No chronic disability of the low 
back or right ankle was diagnosed in the service treatment 
records.  Although the veteran indicated on an October 1980 
Report of Medical History that he had had recurrent back pain 
and right ankle problems, examination of the musculoskeletal 
system was within normal limits and the only impairment of 
the feet was found to be pes planus; no disability of the low 
back or right ankle was shown on expiration of term of 
service examination.  A special podiatry evaluation conducted 
in October 1980 based, in part, on the veteran's right ankle 
complaints cleared him for separation.

The Board further observes that the veteran complained, in 
part, of muscle spasms and ankle and feet pain at a June 1981 
VA special orthopedic examination.  He also indicated that he 
had sprained his right ankle while running during his active 
service.  Nevertheless, no impairment of the right ankle was 
shown on physical examination.  Further, X-rays of the feet 
and ankles were noted as being negative.  Diagnosis was 
history of sprains, ankles and feet, with no residuals on 
physical examination at this time.

Similarly, a June 1981 VA general medical examination shows 
range of motion of the lumbar spine was within normal limits.  
No tenderness was noted upon deep palpation of the muscles in 
the lumbosacral junction or the sacral joints.  The examiner 
commented that "low back signs are negative."

Simply put, VA medical examinations of the low back and right 
ankle in June 1981 showed no chronic disability(ies).

The veteran's record further reflects that the veteran again 
complained of low back pain in May 1988, following heavy 
lifting during his employment.  Physical examination of the 
lumbosacral spine was within normal limits; however, VA X-ray 
studies conducted in October 1989 reflected rotoscoliosis of 
the lumbar spine.  At that time, the veteran complained of 
low back pain, and indicated that he had a history of a 
herniated disc.  Acute dorsal and lumbar muscle sprain was 
diagnosed. Later, in early 1990, mechanical low back pain was 
diagnosed.

The post-service medical records also reflect that the 
veteran has been seen periodically since 1989 for right ankle 
pain.

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In addition, no competent medical opinion is of record which 
relates either the current low back or right ankle disorder 
to active service.  Without such evidence, the Board finds 
that the preponderance of the evidence is unfavorable, and 
these claims must be denied.

With respect to the claim of service connection for calluses 
of the feet, the Board observes that this disability was 
noted on the veteran's December 1977 enlistment examination, 
but was not considered disabling.  Thus, this pre-existing 
condition was noted at the time of his enlistment into active 
service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
Consequently, the Board must now look to determine whether 
this condition was aggravated beyond its natural progression 
as a result of active service.

The Board observes that the veteran's service treatment 
records do not indicate that the veteran's foot calluses were 
aggravated during his active service.  As noted above, this 
condition was not considered disabling on his enlistment 
examination, nor were the calluses specifically found to be 
disabling on the October 1980 expiration of term of service 
examination.  Rather, his complaints were focused on his 
right ankle at that time.  As noted above, a special podiatry 
evaluation conducted in October 1980 cleared the veteran for 
separation.  Further, his service treatment records do not 
reflect he specifically complained of this disability during 
his active service.  Simply put, there do not appear to be 
any in-service findings regarding the pre-existing calluses 
by which one can determine that the condition permanently 
worsened beyond natural progression during active service.  
Additionally, no such impairment was indicated on the June 
1981 VA orthopedic examination.  In fact, that examination 
found there were no plantar "collosities" in the areas of 
tenderness on deep palpation of either foot.  His feet, as 
well as other joints, were found to be unrestricted and 
symptom free; no joint swelling, crepitus, erythema, 
deformity or tenderness on palpation of any of the 
articulations of either lower extremity; and there was no 
evidence of muscular atrophy, weakness, or gross 
musculoskeletal disproportions.  Moreover, no competent 
medical evidence is of record which supports such a finding.  

Based on the foregoing, the Board finds that the pre-existing 
calluses of the feet were not aggravated during active 
service.

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the veteran's 
appellate claims.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal must be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for a right ankle disorder 
is denied.

Entitlement to service connection for calluses of the feet is 
denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


